OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                     AUSTIN




                    ‘%X46
              ~cw8ti0nt   hn   the   chid88i0a   rduse   t0
      lCODt   iOr filing .u.h ~p~loati0.8 for per-
      mit. until 8uoh rite. or temlnl hers been doi-
      lnltely  loo.t.4 or e.tablluh.4?”

                  In the oa8e of Southwe8tem     Onyhouid Lln.8 Ino.,
 v. Rdlro.4 Oad..loa             8t il. 147 S. W. (Bd) 51.8, b*oh84
  on rmombor 5l,~lf+, motion iar rd.-                  aupI.4 on Julu.,ry
  89, 1941, th. Au8tIa Oourt o? OlrIl +..l.             h.l4 that the
 Motor Bur, Ad, boIag Art1010 filla, Voxnonle Annoktod 01~11
 statute., limit. thi? juri.dIotlonOf tJa R.Ilmia aOSmi..l.Il
 In &xmntb@ 0rigIn.l u8rtIfloato8 to hlghq.               aobudly ooa-
 .tru.teU      and open to pub110 tr.ftIo at the tin. tb oortlfl-
 oak8 ama granted.           Both tha R.llm.4 txmmi8810n an4 tin
 Ei.bln.-Xooh.8 Std.., ho., rim4 ar?pli08ti0- ior tfda 0r
 OxrOr     in  .a:&   0.~80  and  .uoh 8&'lioatioM az'. .till p..diDg
botor. the &ip~wno Oourt of T.x.8, 110 aotlon thtu far h.+w
bwn t&on on -oh .~ptI..tlen. by the Sqm.t. Court. If .n
 lDplibatiOtl iOr a p@nait Of a.Ft:tiO.tb 1. ather.1.o 8u?ff-
olent w. do not kllovo the RIllraa4 Cemls.Ion rh.ul4 r.-
r umto lo eepth.          t 8.m. for fllw    00, the gmun4 that   .uthor-
itJ      i..ought to Opwatu QVRT highway. wh1.h have b... pro-
j.ot.6 but whloh ham not br.n oonetruota4 an4 are n.t opa
to pub118 tr.?flc. We ttibk It a4rfrablu             fox .uah qpllo.-
tloru to k maopted and file4 m&Q v&lam too loag a tlmo
pm.08 beion the (hru~heun4o... Is dial404 br the Supreme
Court tha mm. .bul4 b. permitted to rrrt on the 4o.kot
un4lspo804 of until the fhiprew Court t&m aoblon ln that
06.0.       &motor,      ii ruoh an appXla.tlon aha8 011 it8 taor
that the rout0 o9.r whlah it fo uoought           to opoxato 1. not
o fen l de8l~nrto4 publla ~6.4 or hi&&nay It 18 our opinion
that th. Ocmml88loawoul4           bo aotfag  wlthln It. authority
In rMu8ine          to Noaopt rush applioation    for tiling.

           Wo will abw oommra  our8.1~0. with tho roaold
part OS your opinion wqu.st.     If the epplloatlon    8how on
lta raoi th.t the loostlon of tb treinlng oaarp ha. not b.ur
fixed, ouah that It I. lmpoarlbl. for the Ccadselon       to a.-
oertaln fxom th. applloatl~n just what road or hi&way       th.
opsr&Ion would be over It Is our opinion that the Dwml8-
elan mul4 be aotlag within it8 authority      In rejeoting tho
applioetloa.   We are not willing to go i'urther than tho above
lrgre88io~   in attaaptlng ta anewer 8. general     a quo8tIon.
Eaah in4Irl4ull applioation will ham to be m-4          bp It@
Railma    Oonmlurion of Tara*, P-0   J




own oontentsand  It Is lmporrslble to4   40~  a gen8r.l rule
by;F4oh   the luoh indirid\ral opplioatloae cod4 be properly
      .